Citation Nr: 0827856	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-36 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an initial disability rating higher than 
20 percent for lumbar spondylosis with mild compression at 
T12-L1 (hereafter "low back disability").

3.  Entitlement to a disability rating higher than 40 percent 
for peroneal palsy of the left lower extremity (hereafter 
"left leg disability").

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from February 1968 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which granted service connection for a low back disability 
and assigned an initial 20 percent rating for the condition 
retroactively effective from September 23, 2004, the earliest 
date VA Medical Center (VAMC) records establish a diagnosis 
of a low back disability.  He appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This rating decision also denied service connection 
for depression, denied an increased rating for a left foot 
disability, and denied entitlement to TDIU. 

In his November 2005 substantive appeal (VA Form 9), the 
veteran requested a Travel Board hearing.  In a February 2007 
letter, he was notified that his hearing had been scheduled 
for March 29, 2007 at the RO in Nashville, Tennessee.  In a 
March 2007 letter, the veteran's representative notified the 
RO that the veteran no longer wanted a hearing.  So his 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2007).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
depression.

2.  The veteran's low back disability does not present 
symptoms of forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.

3.  The veteran is in receipt of the maximum rating for his 
left leg disability.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by his 
military service, may not be presumed to have been incurred 
in service, and was not proximately due to, the result of, or 
chronically aggravated by his service-connected left foot 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310 (2007).

2.  The criteria for an initial disability rating higher than 
20 percent for a low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Code (DC) 5242 (2007).  

3.  The criteria for a rating higher than 40 percent for the 
left leg disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, DC 8521 
(2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the merits of the 
veteran's claim for service connection for depression, for an 
increased rating for low back disability, and for an 
increased rating for left foot disability - providing 
relevant VA laws and regulations, the relevant factual 
backgrounds, and an analysis of its decisions.

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
January 2005, April 2005, and July 2005.  Those letters 
informed him of the evidence required to substantiate his 
claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  

As for the Dingess requirements, there is no prejudice in 
going ahead and deciding the veteran's claims for service 
connection for depression, increased rating for left foot 
disability, and increased rating for low back disability 
because the Board is denying these claims, so the downstream 
disability ratings and effective date elements of these 
claims are ultimately moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102 (harmless 
error).

Specifically concerning the veteran's left leg disability 
claim, for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), 
concerning any element of a claim, is presumed prejudicial.  
Further, VA, not the veteran, has the burden of rebutting 
this presumption by showing the error was not prejudicial to 
the veteran in that it does not affect the essential fairness 
of the adjudication.  To do this, VA must demonstrate: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
January 2005 VCAA letter stated that the veteran could submit 
evidence showing that his service-connected left foot 
disability had increased in severity.  He was told that this 
evidence could include:  a doctor's statement, laboratory 
tests, dates of examinations/tests, and statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner the disability had 
become worse.  Additionally, the diagnostic criteria used to 
determine the relative severity of the veteran's left foot 
disability were provided to him in the October 2005 statement 
of the case (SOC).  A reasonable person could be expected to 
read and understand these criteria, and that evidence showing 
his disability met the requirements for an increased rating 
was needed for his claim to be granted.  

Moreover, since providing the veteran VCAA notices in January 
2005, April 2005, and July 2005, the RO has readjudicated his 
claim in the October 2005 SOC and the December 2005 
supplemental statement of the case (SSOC) based on the 
additional evidence received since that initial adjudication, 
SOC, and in response to the additional notices.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (where the Federal Circuit Court held that a SOC or SSOC 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained all relevant 
medical and other records he and his representative 
identified as pertinent to the claims.

A VA examination and medical nexus opinion are not needed to 
decide the claim for depression; the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service-connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Here, though, as will be discussed below, there is no 
indication or other suggestion the veteran has current 
disability from depression.  So absent this required proof 
of current disability, there is no possible way of relating a 
nonexistent condition to his military service.  His lay 
allegations, alone, are insufficient to trigger VA's duty to 
assist by providing an examination for a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or Court.

II.  Entitlement to Service Connection for Depression

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Stated somewhat differently, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. Appellant. 247, 253 (1999). 

The veteran asserts he developed depression secondary to his 
service-connected left foot disability.  However, there is 
absolutely no medical evidence of a current disability from 
depression.  His post-service treatment records, dated since 
March 2002, do not show complaints or treatment for 
depression.  In other words, he has not met the essential 
element under Hickson that he have a current disability from 
depression.

Since there is no medical evidence of a current disability, 
the veteran's claim must be denied.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underylying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Despite the veteran's statements that he currently has a 
disability related to depression, as a layman without medical 
expertise or training, his statement alone are insufficient 
to prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render medical 
opinions, including diagnosis or etiology of a condition 
claimed).

The Board also notes that the veteran has been diagnosed with 
a substance abuse disorder.  The Board recognizes that VA is 
prohibited by statute, 38 U.S.C.A. §§ 1110 and 1131, from 
paying compensation for a disability that is a result of the 
veteran's own alcohol or drug abuse.  The only exception is 
when a veteran's alcohol or drug abuse disability is 
secondary to or is caused or aggravated by a primary service-
connected disability, the veteran may be entitled to 
compensation.  See Allen v. Principi, 237 F.3d 1368, 1381 
(Fed. Cir. 2001).  In this case, there is no evidence in the 
record establishing that the veteran's substance abuse was 
secondary to or is caused or aggravated by a primary service-
connected disability.  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for depression.  And as the preponderance 
of the evidence is against the claim, the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the appeal is denied.

III.  Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  And as already alluded to, if, as 
here with the low back disability, there is disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is to say, 
VA may "stage" the rating to compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at others.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, as here 
with the left leg disability, the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  A more recent decision of the Court, however, has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
whether the rating should be "staged."  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.

IV.  Low Back Disability

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected low back disability, 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, DC 5242 (see also DC 5003), degenerative arthritis of 
the spine.

Under DC 5242, degenerative arthritis of the spine is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a.  A 20 percent 
rating is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.   
A 40 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  38 C.F.R. 
§ 4.71a. 

These criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, DC 5242, Note 5.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the combined range of motion of the thoracolumbar 
spine refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 
5242, Note 2.

During the February 2005 VA examination, the veteran's ranges 
of motion for his thoracolumbar spine were as follows: 
backward extension was 0-20 degrees (normal is 0-30 degrees); 
forward flexion 0-60 degrees, with pain beginning at 40 
degrees (normal is 0-90 degrees); right lateral flexion was 
0-22 degrees (normal is 0-30 degrees); left lateral flexion 
were 0-20 degrees (normal is 0-30 degrees); right lateral 
rotation was 0-15 degrees (normal is 0-30 degrees); and left 
lateral rotation was 0-15 degrees (normal is 0-30 degrees).  
His combined range of motion of the thoracolumbar spine was 
152 degrees (normal is 240 degrees). 

During the December 2005 VA examination, his ranges of motion 
for his thoracolumbar spine were as follows: 
backward extension was 0-25 degrees (normal is 0-30 degrees); 
forward flexion 0-40 degrees, with pain beginning at 20 
degrees (normal is 0-90 degrees); right and left lateral 
flexion were 0-20 degrees (normal is 0-30 degrees); right 
lateral rotation was 0-20 degrees (normal is 0-30 degrees); 
and left lateral rotation was 0-20 degrees, with pain 
beginning at 20 degrees (normal is 0-30 degrees).  His 
combined range of motion of the thoracolumbar spine was 145 
degrees (normal is 240 degrees).  The VA examiner determined 
that the veteran did not have ankylosis of the thoracolumar 
spine.  

The VAMC records from March 2002 to September 2005 also did 
not present any evidence of ankloysis, favorable or 
unfavorable.

The Board finds that the evidence establishes the veteran is 
not entitled to a higher 40 percent evaluation since the 
veteran's forward flexion is not limited to the 30 degrees or 
less required for an even higher 40 percent rating.  There 
also were no indications of favorable ankylosis of his entire 
thoracolumbar spine, another means of obtaining the higher 40 
percent rating.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  Because the veteran 
maintained some measureable range of motion in his 
thoracolumbar spine, albeit not normal range of motion 
(especially, as mentioned, on forward flexion), by definition 
he did not have ankylosis in his low back.  See 38 C.F.R. 
§ 4.71a. DCs 5235-5243, Note (5) indicating that, for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable DC, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In regards to DeLuca, the December 2005 VA examiner stated 
the veteran did not have additional limitation of motion on 
repetitive use of the joint due to pain, fatigue, weakness, 
or lack of endurance.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased rating for low back disability.  And as the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application.  
See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appeal is 
denied.

As shown by the evidence below, the Board has considered 
whether staged ratings are appropriate for the veteran's low 
back disability.  But his symptoms have remained constant 
throughout the course of the period on appeal and, as such, 
staged ratings are not warranted.



V.  Left Leg Disability 

The veteran asserts that he is entitled to a higher rating 
for his service-connected left leg disability, currently 
evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.124a, DC 8521, paralysis of external popliteal nerve 
(common peroneal).

Under DC 8521, a 40 percent rating is warranted when there is 
complete paralysis of the external popliteal nerve, 
manifested by foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  A higher evaluation than the 
currently assigned 40 percent is not available under DC 8521.  
38 C.F.R. § 4.124a.

Thus, the veteran is not entitled to a higher rating under DC 
8521 because the veteran is already receiving the maximum 
rating of 40 percent under this DC.  For these reasons and 
bases, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased rating for 
left leg disability.  And as the preponderance of the 
evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the appeal is denied.

As shown by the evidence below, the Board has considered 
whether staged ratings are appropriate for the veteran's left 
leg disability.  But his symptoms have remained constant 
throughout the course of the period on appeal and, as such, 
staged ratings are not warranted.








	(CONTINUED ON NEXT PAGE)


ORDER

The claim for service connection for depression is denied.

The claim for an initial disability rating higher than 20 
percent for the low back disability is denied.

The claim for a disability rating higher than 40 percent for 
the left leg disability is denied.


REMAND

The veteran claims that he is unable to secure or maintain 
gainful employment because of his service-connected 
disabilities involving (1) peroneal palsy of the left lower 
extremity, rated as 40 percent disabling, and (2) lumbar 
spondylosis with mild compression at T12-L1, rated as 20 
percent disabling, for a combined 50 percent disability 
rating.  

The Board concludes that additional information is required 
to determine the degree of industrial impairment resulting 
from the veteran's service-connected disabilities.  See Beaty 
v. Brown, 6 Vet. App. 532 (1994).  The medical records, at 
present, do not clearly indicate whether the veteran is 
unemployable as the result of his service-connected 
disabilities as opposed to his nonservice-connected 
disabilities (which could include the veteran's age and age-
related disorders).  

Unfortunately, the record does not contain a medical opinion 
as to whether the veteran is unable to secure and maintain 
gainful employment (physical or sedentary) in light of his 
service-connected left foot disability with associated low 
back disability.  As stated by the Court in Friscia v. Brown, 
7 Vet. App. 294, 297 (1994), the Board may not reject a claim 
for a total disability rating based on individual 
unemployability (TDIU) without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  The Board may not offer its own opinion 
regarding whether the veteran can perform work based on his 
current level of disabilities, a technique that the Court has 
previously determined to be "inadequate" within Ferraro v. 
Derwinski, 1 Vet. App. 362, 331-32 (1991) (citations 
omitted).  A VA examination is therefore required to address 
this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish total 
disability rating based on individual 
unemployability (TDIU) and the 
downstream effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Schedule the veteran for a VA 
medical examination to determine the 
effect of his service-connected 
disabilities on his employability.  The 
claims file must be made available to 
and thoroughly reviewed by the examiner 
in connection with the examination.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as 
to whether it is at least as likely as 
not that the veteran is unable to 
obtain or maintain substantially 
gainful employment solely as a result 
of the combination of his service-
connected disabilities, which are (1) 
peroneal palsy of the left lower 
extremity, and (2) lumbar spondylosis 
with mild compression at T12-L1.

In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment 
in light of his service-connected 
disabilities (standing alone).  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

3.  Then readjudicate the claims in 
light of the additional evidence.  If 
any claim is not granted to the 
veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case (SSOC) and give 
them an opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


